
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


EMPLOYMENT AGREEMENT

Gary W. Griffin


        THIS AGREEMENT is made and entered into effective as of the 22nd day of
May 2002, by and between Shuffle Master, Inc., a Minnesota corporation (the
"Company"), and Gary W. Griffin (the "Employee").

RECITALS

A.The Company is in the business of developing, manufacturing, distributing and
otherwise commercializing gaming equipment, games, and operating systems for
gaming equipment and related products and services throughout the United States
and in Canada and other countries (the "Business").

B.Company and Employee want to create an employment relationship for a specific
term that protects the Company and potential successors with appropriate
confidentiality and non-compete covenants and rewards the Employee with
appropriate consideration therefore.

C.The Company and Employee desire that Employee be employed by the Company on
the terms and conditions of this Agreement.

AGREEMENT

        In consideration of the mutual promises contained herein, Employee and
the Company agree as follows:

        1.    Employment.    The Company hereby employs Employee from the
effective date of this Agreement through September 30, 2003. This employment
relationship may be terminated by Employee at any time subject to certain
consequences as hereinafter set forth, and by the Company only for just cause as
hereinafter set forth. Employee shall be employed as Executive Advisor initially
to provide advice and assistance to the new Chief Financial Officer ("CFO") and
the Chief Executive Officer ("CEO") and Chairman of the Board of Directors of
the Company to help facilitate the transition to the new CFO. Employee shall be
employed full-time by the Company through June 30, 2002; thereafter, Employee
shall provide services part-time as reasonably requested by the CFO regarding
financial, business or systems activities, corporate financial or business
planning, investor relations, acquisitions, and matters of strategic
significance, but without "line" responsibility.

        2.    Salary and Benefits.    Employee will be paid as follows:

(a)During the period from March 13, 2002 through June 30, 2002, Employee shall
be paid a base salary at an annualized rate of One Hundred Seventy Thousand
Dollars ($170,000), paid at the same intervals as other employees of the
Company. During the period from July 1, 2002, through September 30, 2003,
Employee will be paid a base salary at an annualized rate of Sixty Three
Thousand Seven Hundred Fifty Dollars ($63,750), also paid at the same intervals
as other employees of the Company.

(b)In the event of a change in the control of the Company defined as set forth
in Section 20 hereof, all amounts that would be payable hereunder through
September 30, 2003 shall be due and payable effective as of the date of the
change in control and Employee's employment hereunder shall cease as of that
date, unless terminated earlier under this Agreement.

        Employee's salary during the period from March 13, 2002 through June 30,
2002, is set on the expectation (except for vacation days and holidays) that
Employee's time will be spent as reasonably

1

--------------------------------------------------------------------------------


needed to perform his duties to assist the Company's CFO. Such expectation
notwithstanding, Company will not require that Employee travel more than three
(3) nights per month. The Company agrees to provide Employee with the general
benefits it provides its executive team through June 30, 2002, and to provide
Employee with the general benefits it provides its non-executive employees
thereafter during the term of this Agreement. Employee will not, however, be
eligible to participate in the Company's executive or non-executive bonus
program at any time during the term of this Agreement and Employee acknowledges
that Company has no obligation to issue additional stock option grants to
Employee.

        3.    Outside Consulting and Other Part-time Employment.    While
employed full-time by the Company Employee may render consulting services to
other businesses or institutions from time to time, and while employed part-time
with the Company, Employee may render either consulting or part-time employment
services to other businesses or institutions from time to time, providing that:

(a)the services are not prohibited under Section 4;

(b)the services do not relate to any products or services that form part of the
Business.

        4.    Non-competition.    Employee shall not, for a period of three
(3) years beginning on May 1, 2002:

(a)directly or indirectly own, manage, operate, participate in, consult with or
work for any business which is engaged in the Business anywhere in the United
States or Canada (provided, that the foregoing shall not prohibit Employee from
owning up to 1% of any publicly traded company in the Business);

(b)either alone or in conjunction with any other person, partnership or
business, directly or indirectly, solicit or divert or attempt to solicit or
divert any of the employees or agents of the Company or its affiliates to work
for or represent any competitor of the Company or its affiliates or to call upon
any of the customers of the Company or its affiliates for any gaming related
products or services.

The foregoing covenants shall benefit as well any successor to the Company.

        5.    Payment for Non-Compete Covenant.    In consideration of only the
covenants in Section 4 hereof, including the three (3) year period of
non-competition, the Company agrees to compensate Employee as follows:

(a)On May 24, 2002, the Company shall pay to Employee the sum of Ninety Thousand
Dollars ($90,000); and on May 1, 2003, the Company shall pay to Employee the sum
of Ninety Thousand Dollars ($90,000); and on May 1, 2004, the Company shall pay
to Employee the sum of Ninety Thousand Dollars ($90,000);

(b)Upon the termination for any reason of Employee's employment whether
voluntary or involuntary, or in the event of a change in control of the Company,
the Company shall pay to Employee a sum equal to Two Hundred Fifty Thousand
Dollars ($270,000) on or before the date of termination as compensation for the
covenant set forth above, less a credit, if any, for payments previously made to
Employee under Section 5 (a).

All such payments shall be subject to applicable withholding, and, to the extent
permitted by law and the Company's plans, Employee may direct the Company to
deduct from such payments amounts for contribution to Employee's 401(k) account
sponsored by the Company.

        6.    Other Provisions:    

The Company shall reimburse Employee for all reasonable business expenses
Employee incurs directly for Company-related business purposes.

2

--------------------------------------------------------------------------------



        7.    Confidentiality; Inventions.    

(a)Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee's employment with the Company, whether or not during usual working
hours. Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee's right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company. Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee's employment with the Company, such documents as the
Company shall deem necessary or desirable to obtain such letters patent, utility
models, inventor's certificates, copyrights, trademarks or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect, and to vest title thereto in the Company, its
successors, assigns, or nominees. The Company does permit Employee to use for
non-Company purposes the reporting, analytic and planning models and tools that
Employee has created while employed by the Company provided that, in so doing,
Employee does not disclose any confidential information as defined under
Section 7 (e) and (f) and does not violate any non-competition requirements in
Section 4.

(b)"Inventions," as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.

(c)Employee understands that all copyrightable work that Employee may create
while employed by the Company is a "work made for hire," and that the Company is
the owner of the copyright therein. Employee hereby assigns all right, title and
interest to the copyright therein to the Company.

(d)The three immediately preceding paragraphs do not apply to inventions in
which a Company claim or any rights will create a violation of Chapter 47
Minnesota Revised Statutes, Section 1-181.78, reproduced below and constituting
the written notification of its Subdivision 3.

Subdivision 1. Any provision in an employment agreement which provides that an
employee shall assign or offer to assign any of the employee's rights in an
invention to the employer shall not apply to an invention for which no
equipment, supplies, facility or trade secret information of the employer was
used and which was developed entirely on the employee's own time, and (1) which
does not relate (a) directly to the business of the employer or (b) to the
employer's actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed by the employee for the
employer. Any provision which purports to apply to such an invention is to that
extent against the public policy of this state and is to that extent void and
unenforceable.

Subdivision 2. No employer shall require a provision made void and unenforceable
by subdivision 1 as a condition of employment or continuing employment.

Subdivision 3. IF AN EMPLOYMENT AGREEMENT ENTERED INTO AFTER AUGUST 1, 1997
CONTAINS A PROVISION REQUIRING THE EMPLOYEE TO ASSIGN OR OFFER TO ASSIGN ANY OF
THE EMPLOYEE'S RIGHTS IN ANY INVENTION TO AN EMPLOYER, THE EMPLOYER MUST ALSO,
AT THE TIME THE AGREEMENT

3

--------------------------------------------------------------------------------




IS MADE, PROVIDE A WRITTEN NOTIFICATION TO THE EMPLOYEE THAT THE AGREEMENT DOES
NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR TRADE
SECRET INFORMATION OF THE EMPLOYER WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON
THE EMPLOYEE'S OWN TIME, AND (1) WHICH DOES NOT RELATE (A) DIRECTLY TO THE
BUSINESS OF THE EMPLOYER OR (B) TO THE EMPLOYER'S ACTUAL OR DEMONSTRABLY
ANTICIPATED RESEARCH OR DEVELOPMENT, OR (2) WHICH DOES NOT RESULT FROM ANY WORK
PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

(e)Employee will not publish or otherwise disclose, either during or after
Employee's employment with the Company, any unpublished or proprietary or
confidential information or secret relating to the Company, the Business, the
Company's operations or the Company's products or services. Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee's employment with the Company. Upon termination of Employee's
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the foregoing.

(f)Employee understands that Employee's employment with the Company creates a
relationship of trust and confidence between Employee and the Company. Employee
understands that Employee may encounter information in the performance of
Employee's duties that is confidential to the Company or its customers. Employee
agrees to maintain in confidence all confidential information pertaining to the
Business or the Company to which Employee has access including, but not limited
to, confidential information relating to the Company's products, inventions,
trade secrets, formulas, compositions, customer information and lists, research
projects, costs, sales volume or strategy, pricing, profitability, plans,
marketing strategy, expansion or acquisition or divestiture plans or strategy
and information of similar nature received from others with whom the Company
does business. Employee agrees not to use, communicate or disclose or authorize
any other person to use, communicate or disclose such confidential information
orally, in writing, or by publication, either during employee's employment with
the Company or thereafter except as expressly authorized in writing by the
Company unless and until such information becomes public without fault on
employee's part, or as required by law.

        8.    Termination Without Just Cause.    In the event of the termination
of Employee's employment by the Company without just cause, as defined in
Section 9, the Employee will receive all compensation and benefits (excluding
compensation under Section 5, which is addressed separately) that would be
provided under this Agreement through September 30, 2003; in addition, any stock
option previously granted to the Employee (not already exercisable and vested)
will become exercisable and all stock options will become fully vested on the
first day immediately following Employee's last day of employment. Employee will
be entitled to exercise these and any other unexercised options in accordance
with the terms of the Company's stock option plan as amended from time to time.
In the event of a change in control Employee will reasonably cooperate with the
Company, and exercise his stock options in a way as to not hinder the progress
or closing of the sale or merger transaction, and in no event later than three
(3) months following the closing.

        9.    Termination by Company for Just Cause.    The Company may only
terminate Employee for just cause. In the event the Company terminates the
Employee for just cause, the Employee will remain bound under the covenant not
to compete and confidentiality obligations contained in Sections 4 and 7 and
will not be entitled to the remaining salary and general employment benefits
(e.g. health insurance, dental, life) to be provided following the date of such
termination. Notwithstanding any

4

--------------------------------------------------------------------------------


termination for just cause, Employee is entitled to the accelerated non-compete
payments provided for in Section 5 of this Agreement. Termination for "just
cause" shall be limited to:

(a)dishonesty as to a matter that is materially injurious to the Company;

(b)the commission of a willful act or omission intended to materially injure the
business of the Company; or

(c)a substantial violation of the provisions of Sections 4 and 7 hereof.

        10.    Termination by Employee.    In the event Employee voluntarily
terminates his employment with the Company (or its successor) prior to
September 30, 2003, Employee will remain bound under the confidentiality and
non-compete obligations of Sections 4 and 7 and will not be entitled to the
remaining salary and general employment benefits (e.g. health insurance, dental,
life) to be provided following the date of such voluntary termination.
Notwithstanding any voluntary termination by employee, Employee is entitled to
the accelerated non-compete payments provided for in Section 5 of this
Agreement. Voluntary termination means an intentional termination by the
Employee without good reason and without pressure by the Company. Voluntary
termination does not mean a termination caused by the death or disability of the
Employee. In the event a termination occurs due to the death or disability of
Employee, Employee is entitled to and will receive the full benefits (including
salary) remaining through September 30, 2003 under this Agreement at the time of
such termination, but the vesting of Employee's unvested stock options shall not
accelerate.

        11.    No Conflicting Agreements.    Employee has the right to enter
into this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee's obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.

        12.    Company Policies.    During the period of Employee's employment,
Employee shall engage in no activity or employment, except as permitted under
Section 3, that may conflict with the interest of the Company, and Employee
shall comply with all policies and procedures of the Company including, without
limitation, all policies and procedures pertaining to ethics.

        13.    Independent Covenants.    The covenants on the part of the
Employee contained in Sections 4 and 7 hereof shall be construed as agreements
independent of any other provision in this Agreement; it is agreed that the
relief for any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall be measured in damages
and shall not constitute a defense to enforcement by the Company of those
covenants.

        14.    Injunctive Relief; Attorneys' Fees.    In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
in Sections 4 and 7 hereof would cause the Company, the Employee agrees,
notwithstanding the provisions of Section 18 hereof, that in addition to any
other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies. Employee consents to the issuance
of such injunction relief without the posting of a bond or other security. In
the event of any such violation, the successful party in any action for an
injunction is entitled to recover from the unsuccessful party the successful
party's costs, expenses and reasonable attorney's fees incurred in such
injunction action, in addition to any other actual damages sustained by the
successful party.

        15.    Notice.    Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.

        16.    Entire Agreement.    This Agreement is the entire agreement of
the parties hereto concerning the subject matter hereof and supersedes and
replaces any oral or written existing agreements between

5

--------------------------------------------------------------------------------


the Company and the Employee relating generally to the same subject matter.
Company and Employee hereby acknowledge that there are no agreements or
understandings of any nature, oral or written, regarding Employee's employment,
apart from this Agreement.

        17.    Severability.    It is further agreed and understood by the
parties hereto that if any provision of this Agreement should be determined by a
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances.

        18.    Governing Law.    This Agreement shall be construed and enforced
in accordance with the laws of the State of Minnesota, without giving effect to
the principles of conflicts of laws thereof. Except as provided in Section 14
hereof, any dispute relating hereto or arising hereunder shall be resolved by
binding arbitration pursuant to the procedures of the American Arbitration
Association held in Minneapolis, Minnesota. In the event that injunctive relief
is sought, pursuant to Section 14 hereof or otherwise, said action shall be
venued in the federal or state courts located in Minneapolis, Minnesota.

        19.    Heirs, Successors and Assigns.    The terms, conditions, and
covenants hereof shall extend to, be binding upon, and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

        20.    Change in Control.    For purposes of this Agreement, a "Change
in Control" is defined as a completed transaction or series of transactions,
regardless of form, by which any person, entity or group of persons and
entities, acting together, obtain control, directly or indirectly, of more than
50% of the voting power of the Company and shall include, but not be limited to,
mergers, tender offers, sales of assets, proxy contests involving a change in
control of the Board, and the like.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day, month and year first above written.

EMPLOYER:   EMPLOYEE:         SHUFFLE MASTER, INC.             By: /s/  MARK L.
YOSELOFF      

--------------------------------------------------------------------------------

  /s/  GARY W. GRIFFIN      

--------------------------------------------------------------------------------

Name: Mark L. Yoseloff   Gary W. Griffin Its: Chief Executive Officer    

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16



EMPLOYMENT AGREEMENT
